1
2                                                                               JS-6
3
4
5
6
7
8
                              UNITED STATES DISTRICT COURT
9
                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11
     MARC I. WILLICK, an individual,                CASE NO. 2:15-cv-00652-AB-CE
12
                     Plaintiff,                     [Assigned to Hon. Andre Birotte, Jr.;
13                                                  and Magistrate Judge Charles F. Eick]
                v.
14                                                  [PROPOSED] ORDER GRANTING
     NAPOLI BERN RIPKA &                            JOINT STIPULATION TO DISMISS
15   ASSOCIATES, LLP, a purported                   ACTION WITH PREJUDICE
     limited liability partnership; NAPOLI
16   BERN RIPKA SHKOLNIK &
     ASSOCIATES, LLP, a purported                   Action filed: 12/12/14 (Los Angeles
17   limited liability partnership; NAPOLI                          County Superior Court
     BERN RIPKA SHKOLNIK, LLP, a                    Trial Date:   None set
18   purported limited liability partnership;
     NAPOLI BERN RIPKA, LLP, a
19   purported limited liability partnership;
     NAPOLI KAISER BERN, LLP, a
20   purported limited liability partnership;
     MARC J. BERN, an individual; PAUL
21   J. NAPOLI, an individual; NAPOLI
     BERN, LLP, a limited liability
22   partnership; NAPOLI, KAISER, BERN
     & ASSOCIATES, LLP, a limited
23   liability partnership; NAPOLI, BERN
     & ASSOCIATES, LLP, a limited
24   liability partnership; LAW OFFICES
     OF NAPOLI BERN, LLP, a limited
25   liability partnership; LAW OFFICES
     OF NAPOLI BERN RIPKA &
26   ASSOCIATES LLP, a limited liability
     partnership; LAW OFFICES OF
27   NAPOLI BERN RIPKA SHKOLNIK
     LLP, a limited liability partnership;
28   LAW OFFICES OF NAPOLI BERN
     431765.1                                                       Case No. 2:15-cv-00652-AB-CE
           [PROPOSED] ORDER GRANTING JOINT STIPULATION TO DISMISS ACTION WITH PREJUDICE
 1 RIPKA SHKOLNIK & ASSOCIATES
   LLP, a limited liability partnership;
 2 PASTERNACK TILKER NAPOLI
   BERN, LLP, a limited liability
 3 partnership; NAPOLI SHKOLNIK
   PLLC, a professional limited liability
 4 company; NAPOLI LAW PLLC, a
   professional limited liability company;
 5 PAUL NAPOLI LAW PLLC, a
   professional limited liability company;
 6 BERN RIPKA LLP, a limited liability
   partnership; MARC J. BERN &
 7 PARTNERS LLP, a limited liability
   partnership; NAPOLI & BERN, LLP, a
 8 limited liability partnership; MARC J.
   BERN PLLC, a professional limited
 9 liability company; NAPOLI, KAISER
   & ASSOCIATES, LLP, a limited
10 liability partnership; NAPOLI, BERN,
   KRENTSEL & GUZMAN, LLP, a
11 limited liability partnership; WORBY,
   GRONER, EDELMAN & NAPOLI,
12 BERN, LLP, a limited liability
   partnership; PAUL NAPOLI PLLC, a
13 professional limited liability company,
   and DOES 1 through 50,
14
                 Defendants.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     431765.1
                                                2                   Case No. 2:15-cv-00652-AB-CE
           [PROPOSED] ORDER GRANTING JOINT STIPULATION TO DISMISS ACTION WITH PREJUDICE
1                                     [PROPOSED] ORDER
2               GOOD CAUSE APPEARING, the Court hereby approves the Joint
3 Stipulation to Dismiss the Action with Prejudice. This action is dismissed with
4 prejudice, the parties to bear their own costs.
5               IT IS SO ORDERED.
6
7 DATED: July 23, 2019
8
9
                                               Hon. Andre Birotte Jr
10
                                               United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     431765.1
                                                3                   Case No. 2:15-cv-00652-AB-CE
           [PROPOSED] ORDER GRANTING JOINT STIPULATION TO DISMISS ACTION WITH PREJUDICE
